                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


TERRY McCOY                                                                        PLAINTIFF


v.                                    No: 4:20-cv-00747-LPR


ELKINS                                                                           DEFENDANT

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation (“PFR”) submitted

by United States Magistrate Judge Patricia S. Harris. (Doc. 26). No objections have been filed

and the time for doing so has expired. After a careful and de novo review of the PFR and the

record, the Court concludes that the PFR should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT Mr. McCoy’s Complaint and Amended Complaint

(Docs. 2 & 4) are dismissed without prejudice and Defendant Elkins’s Motion for Summary

Judgment (Doc. 19) is denied as moot. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that

an in forma pauperis appeal from this Order and the accompanying Judgment is considered

frivolous and not in good faith.

        Dated this 29th day of June 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
